DETAILED ACTION
Notice to Applicant
In the amendment dated 1/6/2022, the following has occurred: Claims 1 and 2 have been amended; Claims 16 and 17 have been added.
Claims 1-17 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki (US 2018/0076494 to Kuboki et al.) in view of Hisano (US 2015/0214521 to Hisano et al.).
	Regarding Claims 1, 2, and 4, Kuboki teaches:
a partition member 13 which has a thickness direction and a surface direction perpendicular to the thickness direction, and which separates single cells 12 that make up an assembled battery in the thickness direction (Fig.  5, paras 0047-0053)
the partition member comprising an interior having a fluid such as hydrofluoroether, known to having a melting point within the claimed range by those of ordinary skill in the art, in a fluid holding part 37  (paras 0056 and 0063) and flow channels 38 extending along the surface direction (Fig. 13, e.g. para 0062), wherein the fluid holding part is hermetically sealed by a packaging material 26 (para 0060)
wherein the flow channel includes  plurality of flow channel segments in fluid communication via the fibrous layer and wherein the plurality of flow channel segments extend in a height direction of the fluid holding part (Figs. 11-14)

    PNG
    media_image1.png
    903
    643
    media_image1.png
    Greyscale

	Kuboki does not explicitly teach:
a plurality of flow channels segments that extend in a width direction of the fluid holding part 
	Hisano, however, from the same field of invention, regarding a battery pack teaches a partition member comprising multiple segments (Figs. 9 and 11) wherein some embodiments include different angles for the segments, such that some can be said to “extend in the width direction” and others can be said to “extend in the height direction” differentially, even though all the segments actually extend in both directions (and can be arbitrarily labeled as “height”- or “width”-extending segments), in order to better distribute temperature across multiple cells (see e.g. paras 0089-0091, Figs. 13-14). Hisano more broadly is taken to teach that the orientation of the segments can vary in order to distribute heat flow, and that this is particularly appropriate across partitions that stretch across multiple battery cells (see Figs., abstract). It would therefore have been obvious to one of ordinary skill in the art to vary the angle of the partition segments in Kuboki, particularly for battery packs with multiple cells in the width 
	Regarding Claims 3 and 7, Kuboki does not explicitly teach:
a flow channel with a roughly circular cross-section
the particular type of synthetic or natural fiber used in the fibrous layer
	Various flow channel shapes were known in the art, including circular or mostly circular ones. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  In the instant case, it would be obvious to one of ordinary skill in the art to alter the shape of the flow channels of Kuboki to any other equally useful shape, such as the instantly claimed shape, as any shape would serve the same purpose.
	It was also known in the art that natural fibers like cotton were suitable for wicking purposes and useful in capillary networks. It would have been obvious to one of ordinary skill in the art to use any natural or synthetic fibers known in the art, since Kuboki does not further specify the material, including any of all of the claimed materials, absent some indication that the particularly claimed materials offer unknown or unexpected advantages over the general class of natural and synthetic fibers conventional in the art. See, additionally, the other cited prior art of record for evidence of ordinary skill in the art regarding conventionally used fibers suited for wicking. 
	Regarding Claim 5, Kuboki teaches:
wherein a porous body containing 34/37 containing the fluid is provided in the interior of the partition member and the flow channel 38 is formed in the porous body (para 0063)
	Regarding Claim 6
wherein the porous body 34/37 is formed from a fibrous layer made of natural or synthetic fiber (para 0066) 
	Regarding Claims 9 and 13-15, Kuboki does not explicitly teach:
wherein  the partition is rectangular with a width or height twice as long as the other pair of sides
wherein the partition extends along two or more cells on either side such that there are first and second regions adjacent a plurality of single cells on either surface side 
	Hisano, however, from the same field of invention, regarding a partition between battery cells, teaches a rectangular partition with a long width that extends along two or more cells on either side such that there are first and second regions adjacent a plurality of single cells on either surface side (Figs. 1-14, especially Fig. 5, etc.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  See previously cited Fujikawa (US 2012/0148895) for further evidence of ordinary skill in the art in this regard.
	Regarding Claim 10, Kuboki teaches:
wherein the packaging material encloses the porous body (Fig. 13)
	Regarding claim 11, Kuboki teaches:
an assembled battery comprising the partition member (abstract,  Figs.)
	Regarding Claim 12
wherein the length of the partition members 13 in the width direction is greater than the length of single cells in the width direction (Fig. 2)
	Regarding Claim 16, Kuboki teaches:
linear segments, and wherein Hisano renders obvious linear segments, see discussion concerning claim 1, above
	Regarding Claim 17, Kubko teaches:
wherein a length of the flow channel segments extending in the width direction is less than a length of the partition in the width direction (see e.g. Figs. 11-14)
	Hisano also teaches this, and it would have been obvious to one of ordinary skill in the art to employ the schemes in Hisano in order to better regulate temperature across multiple cells as taught in Hisano and as discussed abov with regard to e.g. claims 1 and 9.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki (US 2018/0076494 to Kuboki et al.) in view of Hisano (US 2015/0214521 to Hisano et al.) in further view of Li (Li et al. “Characteristics of Boiling Bubble Dynamics in Bead Packed Porous Structures.” Proceedings of the ASME 2009 Heat Transfer Summer Conference 2009). 
	Regarding Claim 8, Kuboki does not explicitly teach:
wherein the porous body includes a particle layer from e.g. glass particles
	Packed bead porous structures, comprising e.g. glass beads, were known in the art of heat transfer for improving vaporization dynamics within the bed. Li, for example, teaches that small scale bead packed porous structures great influence boiling heat transfer by forcing a single bubble to depart at a smaller size as compared to that in a plain surface (page 1, etc.). It would have been obvious to one of ordinary skill in the art to provide packed beads instead of or in addition to the fibrous layer of Kuboki with the motivation to improve vapor formation of the cooling medium during heat transfer. 
Response to Arguments
Applicant’s arguments submitted 1/6/2022 have been considered. The amendments submitted 1/6/2022 appear to overcome the previous rejections. Upon further search and consideration however, the claims have been rejected in further view of Hisano. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723